Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134817 Page 1 of
                                       6




              Exhibit 4
Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134818 Page 2 of
                                       6
Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134819 Page 3 of
                                       6
Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134820 Page 4 of
                                       6
Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134821 Page 5 of
                                       6
Case 3:15-md-02670-JLS-MDD Document 1987-6 Filed 09/19/19 PageID.134822 Page 6 of
                                       6
